IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

RAYMOND LOUIS SMITH,                   NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D11-4040

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 1, 2017.

An appeal from the Circuit Court for Escambia County.
Linda L. Nobles, Judge.

Andy Thomas, Public Defender, and Glenna Joyce Reeves, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Therese A. Savona, Assistant Attorney
General, Tallahassee, for Appellee.

         ON REMAND FROM THE SUPREME COURT OF FLORIDA

PER CURIAM.

      In accordance with instructions from the Florida Supreme Court, this cause

is remanded for resentencing in conformance with sections 775.082, 921.1401, and

921.1402, Florida Statutes. See Atwell v. State, 197 So. 3d 1040 (Fla. 2016);

Kelsey v. State, 206 So. 3d 5 (Fla. 2016).

ROWE, KELSEY, and JAY, JJ., CONCUR.